Citation Nr: 0933653	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from February 1953 to December 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the above claim.  

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge.  See 38 U.S.C.A. § 7107(c) (West 2002).  
(The Veteran was also provided with a RO hearing in July 
2006.)  Thereafter, in a decision dated in November 2008, the 
Board denied a claim for service connection for an acquired 
psychiatric disorder other than PTSD, and remanded the claim 
for service connection for PTSD for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

While this case was in remand status, the Veteran submitted 
an additional VA Form 9 in which he requested another hearing 
before a member of the Board at his local RO, either in the 
form of a Travel Board hearing or video-conference hearing, 
depending on whichever hearing could be scheduled first.  
Although the Veteran has already been afforded both a Board 
and RO hearing in this case, the Board's Rules of Practice 
specify that a hearing will be provided if a Veteran or his 
representative "expresses a desire to appear in person."  
38 C.F.R. § 20.700(a) (2008).  Consequently, the Board finds 
that this matter must be remanded so that the Veteran may be 
afforded his requested hearing.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Arrangements should be made in order to 
provide the appellant with either a 
Travel Board or video-conference 
hearing before a member of the Board at 
the RO located in New Orleans, 
Louisiana, based on whichever hearing 
can be scheduled first.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


